Order entered April 4, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-19-00277-CV

                              NEAL ROUZIER, M.D., Appellant

                                                 V.

                              BIOTE MEDICAL, LLC, Appellee

                       On Appeal from the 44th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-18-09135

                                            ORDER

       A supplemental clerk's record has been filed in this appeal, but the clerk's record has not.

By letter dated March 20, 2019, Dallas County Clerk Felicia Pitre informed the Court the record

had not been filed because appellant has not paid for it.

       We notified appellant of the outstanding fee the following day and directed him to file

written verification he had paid or made arrangements to pay for the record. More than ten days

have passed and appellant has not responded. Accordingly, we ORDER appellant to file, no

later than April 15, 2019, the requested verification. We caution appellant that failure to comply

may result in dismissal of the appeal without further notice. See Tex. R. App. P. 37.3(b),

42.3(b),(c).


                                                       /s/   KEN MOLBERG
                                                             JUSTICE